Citation Nr: 1601968	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  07-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress syndrome (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VA RO.

This case was previously before the Board in March 2015, when the Board granted the Veteran a 70 percent rating for PTSD prior to November 21, 2005, and denied the Veteran a rating in excess of 70 percent after February 1, 2006.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's March 2015 decision to the extent it denied the Veteran a rating in excess of 70 percent for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2015 Joint Motion found that the Board's March 2015 decision failed to adequately consider whether the record reasonably raised a claim of entitlement to TDIU.  

Indeed, the Court has also held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, certain evidence of record, for example, the November 2007 statement of a nurse practitioner indicating that the Veteran would not be able to cope in a structured work environment, suggests that the Veteran is prevented from working as a result of his psychiatric disability.  As such, the question of TDIU based solely on the Veteran's psychiatric disability is raised by the record, and it should be adjudicated by the AOJ in the first instance.

The Board finds that the issue of entitlement to a rating in excess of 70 percent for PTSD is inextricably intertwined with the issue of entitlement to a TDIU, because the development requested below may elicit evidence relevant to the Veteran's claim for an increased rating.  Adjudication of the issue of entitlement to a rating in excess of 70 percent for PTSD must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from May 2011 to the present. 

2.  Then, adjudicate the issue of entitlement to a TDIU and readjudicate the issue of entitlement to a disability rating in excess of 70 percent for PTSD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




